McClelland, Presiding Judge:
This protest is directed against the decision • of the collector of customs at the port of Portland, Maine, assessing duty at the rate of 7 cents per 100 pounds under paragraph 81 of the Tariff Act of 1930 on •.90,700 pounds of imported salt, claiming the same to be entitled to exemption *494from such duty under the provisions of section 313 (e) of the same act, and the applicable customs regulations. Section 313 (e), supra, reads as follows:
SEC. 313. DRAWBACK AND REFUNDS
****** *
(e) IMPORTED Salt for Curing Fish. — Imported salt in bond may be used in curing fish taken by vessels licensed to engage in the fisheries, and in curing fish on the shores of the navigable waters of the United States, whether such fish are taken by licensed or unlicensed vessels, and upon proof that the salt has been used for either of such purposes, the duties on the same shall be remitted.
The applicable customs regulations were articles 479 to 484 of the Customs Regulations of 1931. There does not seem to be any dispute but that all of the regulations were complied with save that in article 483 (c), which reads as follows:
Art. 483. Proof of use. — Proof that the salt withdrawn for use in curing fish has been so used shall be as follows:
***** * *
(c) Also the affidavit (customs Form 3753) of at least two persons actually employed (if more than two were so employed) in curing fish on shore, on which any part of said salt was used, stating the quantity of salt used in curing fish on shore and where cured, that it was used in curing fish taken by American fishermen, and approximately the quantity of fish cured thereby.
The record is clear that the affidavit on customs Form 3753 filed in this instance in accordance with the foregoing regulation was executed by two officers of the fish company which claimed to have cured fish with the salt in issue who had not actually been engaged in the salting of the fish and hence were not qualified to execute a valid affidavit under the provisions of the regulation.
Neither the authority of the Secretary of the Treasury to make the foregoing regulation, nor its reasonableness, has been challenged. We are of the opinion that the record is wholly insufficient to sustain the claim made in the protest, and it is therefore overruled.
Judgment will issue accordingly.